Title: To James Madison from John Dawson, [ca. 6 January] 1789
From: Dawson, John
To: Madison, James


Dear Sir
[ca. 6 January 1789]
Since I wrote you nothing worthy your attention has presented itself; We have now six states on the floor viz Massachusetts-bay, New York, New Jersey Pennylvania S. Carolina and Virginia; and a member from Rhode Island, North Carolina & Georgia—another member from Rhode Island is on his way and one from N. C. in Pennylvania. Connecticut, you know can come in at any time; we therefore expect in three or four days to have nine states represented. Colo Wardsworth, I think will be chosen President.
I have lately receivd an address from the convention of Kentucky, respecting the navigation of the Mississippi; this will be laid before Congress on their meeting; you are well aware of the difficulties which will attend this business; especially as there will not be more than nine states represented, some of which are in favour of the surrender of the river to Spain, in which number I am sorry to include South Carolina. The business of Colo Morgan, with the Court of Spain, which you mentiond to me at Philadelphia I find much more important than I at first apprehended; in my opinion it will prove an interesting era in the American history & furnisheth many arguments for U. States insisting on the free navigation of the Mississippi. I have lately seen some letters from Hutchins, and there remains not a dout but the emigrations to the New Madrid will be very great. How long these neighbours will prove friendly to Spain, or how soon she will have cause to repent of her policy is very doutful, & can only be determind by time. We are told, & I presume you heard it before you left this that a negociation is on foot between France & Spain by which New Orleans & the Floridas are to be exchan[ge]d for some of the French Islands. Shoud this event take place, and France pursues that line of policy which she has hitherto observd, it may prove highly beneficial to our western country, as well as to that Kingdom.
No packet is yet arrivd from Europe. Private accounts say that Mr. Fox is gone up to the house of Lords, as Lord Holland.
In consequence of a dispute which has taken place, & which has continued for three weeks between the two houses of assembly it is expected that there will not be any Senators to the New Goverment, appointed by this State. The house of delegates, in which there is a large majority unfriendly to the Govert. wish to make the choice by Joint ballot, and the Senate insist, that one nominated by them shall be elected. How this dispute will end I cannot say, but expect the fear of the seat of Govert. being removd from this place will induce both sides to be less obstinate than otherwise they woud be.
We hear from Massachusetts, that in their late election, only one person, (Mr Thacher) was chosen their act requiring a majority of the whole to make good an appointment. This game may continue for some time, as the friends on all sides will become warmer, & the second election is not confind to the two Candidates who had the most votes, but is on the same plan, as the first.
Williamson, from N. C. was marrid a few days since to a Miss Apthorp, a beautiful girl, about twenty two. She appears much pleasd with her bargain. May she never repent. The Marchioness charges me to present her best wishes to you. Yr. Friend.
J Dawson
